Name: Commission Regulation (EEC) No 3722/87 of 11 December 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 87 Official Journal of the European Communities No L 349/35 COMMISSION REGULATION (EEC) No 3722/87 of 11 December 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application from 2 to 8 December 1987 for the peseta require in theory, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, the monetary compensatory amounts applicable for Spain to be altered ; whereas, however, the monetary gap for all sectors due to the variation in the peseta over that period is within the neutral margin laid down for the fixation of the monetary compensatory amounts ; whereas, however, the conversion rates for the peseta laid down pursuant to Article 10 of Regulation (EEC) No 1677/85 should be updated, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3721 /87 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1956/87 (*), as last amended by Regulation (EEC) No 3509/87 ( «); Whereas Commission Regulation (EEC) No 3153/85 Q, as last amended by Regulation (EEC) No 2390/87 (8), lays down the rules for calculating the monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 1956/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 14 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) See page 33 of this Official Journal . 0 OJ No L 186, 6 . 7. 1987, p. 3 . ( «) OJ No L 334, 24. 11 . 1987, p. 9 . 0 OJ No L 310, 21 . 11 . 1985, p. 4. « OJ No L 218 , 7 . 8 . 1987, p. 22. No L 349/36 Official Journal of the European Communities 12. 12. 87 ANNEX ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,83158 Bfrs/Lfrs 1 £ (UK) = 61,8628 Bfrs/Lfrs 1 £ (Irl) - 55,2545 Bfrs/Lfrs 0,523666 Dkr 11,4408 Dkr 10,2187 Dkr 0,137286 DM 2,99934 DM 2,67895 DM 0,460437 FF 10,0594 FF 8,98483 FF 0,154685 Fl 3,37948 Fl 3,01849 Fl 0,0512461 £ (Irl) 1,11960 £ (Irl) 0,893178 £ (UK) 0,0457719 £ (UK) 2 184,74 Lit 1 951,37 Lit 10,7152 Dr 234,101 Dr 209,094 Dr 11,0060 Esc 240,454 Esc 214,768 Esc 9,21392 Pta 201,301 Pta 179,797 Pta'